IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NEW MORGAN LANDFILL COMPANY,               :   No. 4 MAL 2022
INC.,                                      :
                                           :
                   Petitioner              :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
             v.                            :
                                           :
                                           :
BERKS COUNTY SOLID WASTE                   :
AUTHORITY AND COUNTY OF BERKS,             :
PENNSYLVANIA,                              :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.